Exhibit 10.1

FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
April 7, 2017 (this “First Amendment”), by and among COTIVITI CORPORATION, a
Delaware corporation as a borrower (the “Top Borrower”), COTIVITI DOMESTIC
HOLDINGS, INC., a Delaware corporation (a “Borrower” and together with the Top
Borrower, the “Borrowers”), COTIVITI INTERMEDIATE HOLDINGS, INC., a
Delaware corporation (“Holdings”), certain subsidiaries of the Top Borrower, as
Subsidiary Guarantors, the Lenders under the Credit Agreement immediately prior
to the First Amendment Effective Date (as defined below) party hereto, each
Consenting Lender (as defined below), the Replacement Lender (as defined below)
and JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent (in
such capacity, the “Administrative Agent”).  Capitalized terms not otherwise
defined in this First Amendment have the same meanings as specified in the
Credit Agreement (as defined below), as amended by this First Amendment.

RECITALS

WHEREAS, the Borrowers, Holdings, the several Lenders (as defined in the Credit
Agreement) from time to time party thereto and the Administrative Agent, have
entered into that certain Amended and Restated First Lien Credit Agreement,
dated as of September 28, 2016 (together with all exhibits and schedules
attached thereto, as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”);  

WHEREAS, the Borrowers, the undersigned Lenders (including the Replacement
Lender (if applicable)) and the Administrative Agent have agreed to amend the
Credit Agreement as hereinafter set forth;

WHEREAS, each Initial Term B  Lender under the Credit Agreement immediately
prior to the First Amendment Effective Date (collectively, the “Existing Term
Lenders”) that executes and delivers a consent to this First Amendment in the
form of the “Term Lender Consent” attached hereto as Annex I (a “Term Lender
Consent”) and selects Option A thereunder (the “Continuing Term Lenders”)
thereby agrees to the terms and conditions of this First Amendment;

WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Non-Continuing Term Lenders” and,
together with the Continuing Term Lenders, the “Consenting Term Lenders”)
thereby agrees to the terms and conditions of this First Amendment and agrees
that it shall execute, or shall be deemed to have executed, a counterpart of the
Master Assignment and Assumption Agreement substantially in the form attached
hereto as Annex II (a “Master Assignment”) and shall in accordance therewith
sell all of its existing Initial Term B  Loans as specified in the applicable
Master Assignment, as further set forth in this First Amendment;

WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by 12:00 p.m. (New York City time), on March 31, 2017 (the
“Consent Deadline”) (each, a “Non-Consenting Term Lender”) shall, in accordance
with Section 2.19(b) of the Credit Agreement, assign and delegate (or be deemed
to assign and delegate), without recourse (in accordance with Section 9.05(b) of
the Credit Agreement), all of its interests, rights and obligations under the
Credit Agreement and the related Loan Documents in respect of its existing
Initial Term B  Loans to the Replacement Lender (if any), which shall assume
such obligations as specified in the Master Assignment, as further set forth in
this First Amendment;

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this First Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees



--------------------------------------------------------------------------------

 



to reaffirm its obligations pursuant to the Credit Agreement, the Collateral
Documents, and the other Loan Documents to which it is a party; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the First Amendment Effective Date (as defined below), and subject to the
satisfaction (or waiver) of the conditions precedent set forth in Section 3
below, hereby amended as follows:

(a) Definitions.  Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions thereto in proper alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of April  7, 2017, among the Borrowers, Holdings, the Subsidiary Guarantors,
the Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” shall mean April 7, 2017.

(b) Alternate Base Rate.  The definition of “Alternate Base Rate” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the NYFRB Rate in effect on such day plus 0.50%, (b) to the extent
ascertainable, the Published LIBO Rate (which rate shall be calculated based
upon an Interest Period of one month and shall be determined on a daily basis)
plus 1.00%, (c) the Prime Rate and (d) solely with respect to the Initial Term B
Loans prior to the First Amendment Effective Date, 1.75% per annum.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Published LIBO Rate, as the case may be, shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Published LIBO Rate, as the case may be.

(c) Applicable Rate.  Clause (a) of the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Applicable Rate” means, for any day, (a)(x) at any time prior to the First
Amendment Effective Date, with respect to any Initial Term B Loan, subject to
the last paragraph of this definition, a percentage per annum equal to 1.75% for
ABR Loans and 2.75% for LIBO Rate Loans, and (y) from and after the First
Amendment Effective Date, with respect to any Initial Term B Loan, subject to
the last paragraph of this definition, a percentage per annum equal to 1.50% for
ABR Loans and 2.50% for LIBO Rate Loans.

(d) LIBO Rate.  Clause (a) of the proviso in the definition of “LIBO Rate” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“; provided that, (a) in no event shall the LIBO Rate (x) solely with respect to
the Initial Term B Loans at any time prior to the First Amendment Effective
Date, be less than 0.75% per annum and (y) solely with respect to (1) the
Initial Term A Loans, (2) the Initial Revolving Loans and (3) after and from the
First Amendment Effective Date, the Initial Term B Loans, be less than 0.00% per
annum”



2

 

 

--------------------------------------------------------------------------------

 



(e) Section 2.12(f) of the Credit Agreement is hereby amended by replacing the
words “the Closing Date” with the words “the First Amendment Effective Date” in
each instance where such term appears.

SECTION 2. Continuation of Existing Term Loans; Non-Consenting Lenders; Other
Terms and Agreements.

(a) Continuing Lenders.  Each Existing Term Lender selecting Option A on the
Term Lender Consent hereby consents and agrees to this First Amendment.

(b) Non-Continuing Term Lenders.  Each Existing Term Lender selecting Option B
on the Term Lender Consent hereto hereby consents and agrees (subject to the
effectiveness of the assignment referred to in the following clause (ii)) to (i)
this First Amendment and (ii) sell the entire principal amount of its existing
Initial Term B  Loans via an assignment on the First Amendment Effective Date
pursuant to the Master Assignment.  By executing a Term Lender Consent and
selecting Option B, each Non-Continuing Term Lender shall be deemed to have
executed a counterpart to the Master Assignment to give effect, solely upon the
consent and acceptance by the Replacement Lender, to the assignment described in
the immediately preceding sentence.

(c) Non-Consenting Term Lenders.  The Top Borrower hereby gives notice to each
Non-Consenting Term Lender that, upon receipt of Lender Consents from Lenders
holding more than 50% of the aggregate outstanding principal amount of the
Initial Term B  Loans immediately prior to the First Amendment Effective Date,
if such Non-Consenting Term Lender has not executed and delivered a Term Lender
Consent on or prior to the Consent Deadline, such Non-Consenting Term Lender
shall, pursuant to Section 2.19(b) of the Credit Agreement, execute or be deemed
to have executed a counterpart of the Master Assignment and shall in accordance
therewith sell its Existing Terms Loans as specified in the Master
Assignment.  Pursuant to the Master Assignment, each Non-Consenting Term Lender
shall sell and assign the entire outstanding principal amount of its Existing
Term Loans as set forth in Schedule I to the Master Assignment, as such Schedule
is completed by the Administrative Agent on or prior to the First Amendment
Effective Date, to JPMorgan Chase Bank, N.A., as assignee (in such capacity the
“Replacement Lender”) under such Master Assignment, solely upon the consent and
acceptance by the Replacement Lender.  The Replacement Lender shall be deemed to
have consented to this First Amendment with respect to such purchased Initial
Term B  Loans at the time of such assignment.

SECTION 3. Conditions of Effectiveness. The effectiveness of this First
Amendment (including the amendments contained in Section 1 and agreements
contained in Section 2) are subject to the satisfaction (or waiver) of the
following conditions (the date of satisfaction of such conditions being referred
to herein as the “First Amendment Effective Date”):

(a) This First Amendment shall have been duly executed by the Borrowers,
Holdings, the Subsidiary Guarantors and the Administrative Agent (which may
include a copy transmitted by facsimile or other electronic method), and
delivered to the Administrative Agent, and the Lenders under the Credit
Agreement consisting of Lenders holding more than 50% of the aggregate
outstanding principal amount of the Initial Term B  Loans immediately prior to
the First Amendment Effective Date. 

(b) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Top Borrower as to the matters set forth in
paragraphs (d) and (e) of this Section 3;

(c) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the First Amendment Effective Date and executed by a secretary,
assistant secretary or other Responsible Officer thereof, which shall (A)
certify that either (x) (i) attached thereto is a true and complete copy of the

3

 

 

--------------------------------------------------------------------------------

 



certificate or articles of incorporation, formation or organization of such Loan
Party certified by the relevant authority of its jurisdiction of organization
and that such certificate or, if applicable, such articles of incorporation,
formation or organization of such Loan Party attached thereto have not been
amended, repealed, modified or restated (except as attached thereto) since the
date reflected thereon or (ii) the certificate or articles of incorporation,
formation or organization of such Loan Party delivered on the Closing Date to
the Administrative Agent have not been amended, repealed, modified or restated
and are in full force and effect, (y) (i) attached thereto is a true and correct
copy of the by-laws or operating, management, partnership or similar agreement
of such Loan Party, together with all amendments thereto as of the Closing Date
and such by-laws or operating, management, partnership or similar agreement are
in full force and effect or (ii) if applicable, the by-laws or operating,
management, partnership or similar agreement of such Loan Party, together with
all amendments thereto delivered on the Closing Date have not been amended,
repealed, modified or restated and are in full force and effect and (z) attached
thereto is a true and complete copy of the resolutions or written consent, as
applicable, of its board of directors, board of managers, sole member or other
applicable governing body authorizing the execution and delivery of this First
Amendment and any related Loan Documents, which resolutions or consent have not
been modified, rescinded or amended (other than as attached thereto) and are in
full force and effect, and (B) identify by name and title and bear the
signatures of the officers, managers, directors or authorized signatories of
such Loan Party authorized to sign this First Amendment or any of such other
Loan Documents to which such Loan Party is a party on the Closing Date and (ii)
a good standing (or equivalent) certificate as of a recent date for such Loan
Party from the relevant authority of its jurisdiction of organization.

(d) No Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to the transactions contemplated hereby;

(e) The representations and warranties of the Borrowers and each of the
Guarantors set forth in Section 4 of this First Amendment are true and correct;

(f) All fees and expenses required to be paid in connection with this First
Amendment or pursuant to that certain engagement letter, dated as of March 28,
2017 (the “Engagement Letter”), by and among the Top Borrower and the Repricing
Arrangers (as defined below) and any fee letter entered into by the Top Borrower
and any party thereto shall have been paid in full in cash or will be paid in
full in cash on the First Amendment Effective Date, including, without
limitation, all reasonable and documented out-of-pocket expenses incurred by the
Repricing Arrangers, the Administrative Agent and their respective Affiliates in
connection with the execution and delivery of this First Amendment.

(g) The Replacement Lender, if any, shall have executed and delivered the Master
Assignment contemplated by Section 2 above and all conditions to the
consummation of the assignments in accordance with Section 2 above shall have
been satisfied and such assignments shall have been consummated.

(h) The Borrowers shall have, substantially concurrently with the effectiveness
of this First Amendment, paid to each Non-Consenting Term Lender all accrued
interest, fees and other amounts payable to such Non-Consenting Term Lender
under any Loan Document with respect to the Initial Term B  Loans assigned by
such Non-Consenting Term Lender under Section 2(c) above (other than principal
and all other amounts paid to such Non-Consenting Term Lender under Section 2
above), if any, then due and owing to such Non-Consenting Term Lender under the
Credit Agreement and the other Loan Documents (immediately prior to the
effectiveness of this First Amendment).

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this First Amendment, each Loan Party represents and warrants to each
of the Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:



4

 

 

--------------------------------------------------------------------------------

 



(a) This First Amendment has been duly authorized, executed and delivered by
each Loan Party party hereto and constitutes, and the Credit Agreement, as
amended by this First Amendment constitutes, its legal, valid and binding
obligation, enforceable against each such Loan Party in accordance with its
terms, subject to the Legal Representations;

(b) The representations and warranties of Holdings, the Borrowers and the
Subsidiary Guarantors set forth in Article 3 of the Credit Agreement (as amended
by this First Amendment) and the other Loan Documents are true and correct in
all material respects on and as of the First Amendment Effective Date
(immediately after giving effect to this First Amendment), except to the extent
that such representations and warranties specifically refer to an earlier date
or specified period, in which case they shall be true and correct in all
material respects as of such earlier date or for such specified period; and

(c) After giving effect to this First Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing.

SECTION 5. Top Borrower’s Consent. For purposes of Section 9.05 of the Credit
Agreement, the Top Borrower hereby consents to any assignee of the Replacement
Lender (in each case otherwise being an Eligible Assignee) becoming a Term
Lender in connection with the syndication of the Initial Term B  Loans acquired
by the Replacement Lender pursuant to Section 2 hereof, to the extent the
inclusion of such assignee in the syndicate (and the amount of any assignment
allocated thereto) has been disclosed in writing to and agreed by the Top
Borrower prior to the First Amendment Effective Date.

SECTION 6. Effects on Loan Documents.  Except as specifically amended herein or
contemplated hereby, all Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  The execution,
delivery and effectiveness of this First Amendment shall not operate as a waiver
of any right, power or remedy of any Lender or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan
Documents.  Holdings, the Borrowers and each of the Subsidiary Guarantors
acknowledges and agrees that, on and after the First Amendment Effective Date,
this First Amendment shall constitute a Loan Document for all purposes of the
Amended Credit Agreement.  On and after the First Amendment Effective Date, each
reference in the Amended Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this First Amendment, and this First Amendment and the Credit Agreement as
amended by this First Amendment shall be read together and construed as a single
instrument.  Nothing herein shall be deemed to entitle Holdings, the Borrowers
nor the Subsidiary Guarantors to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement as
amended by this First Amendment or any other Loan Document in similar or
different circumstances. 

SECTION 7. Indemnification.  The Borrowers hereby confirm that the
indemnification provisions set forth in Section 9.03 of the Credit Agreement as
amended by this First Amendment shall apply to this First Amendment and the
transactions contemplated hereby.

SECTION 8. Repricing Arrangers.  The Borrowers and the Lenders party hereto
agree that JPMorgan Chase Bank, N.A., SunTrust Robinson Humphrey, Inc.,  Goldman
Sachs Bank USA, Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding, Inc. and Royal Bank of
Canada (each a “Repricing Arranger”) shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arrangers under
the Credit Agreement as

5

 

 

--------------------------------------------------------------------------------

 



amended by this First Amendment and (b) except as otherwise agreed to in writing
by the Top Borrower and each such Repricing Arranger, each Repricing Arranger
shall have no duties, responsibilities or liabilities with respect to this First
Amendment, the Credit Agreement as amended by this First Amendment or any other
Loan Document (other than, for the avoidance of doubt, any duties,
responsibilities or liabilities set forth in this First Amendment, the Credit
Agreement or the Engagement Letter). 

SECTION 9. Amendments; Execution in Counterparts; Severability. 

(a) This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by Holdings, each Borrower, each of
the Subsidiary Guarantors, the Lenders party hereto and the Administrative
Agent; and

(b) To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.

SECTION 10. Reaffirmation.  Each of the Reaffirming Parties, as party to the
Credit Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Credit Agreement, the Collateral Documents and the other Loan Documents to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the
Administrative Agent for the benefit of the Secured Parties and (B) any
guaranties made by it pursuant to any Loan Guaranty, (iii) acknowledges and
agrees that the grants of security interests by it contained in the Security
Agreement and any other Collateral Document shall remain, in full force and
effect after giving effect to the First Amendment, and (iv) agrees that the
Obligations include, among other things and without limitation, the payment of
any principal or interest on the Initial Term B  Loans under the Credit
Agreement as amended by this First Amendment.  Nothing contained in this First
Amendment shall be construed as substitution or novation of the obligations
outstanding under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect, except to any extent modified hereby.

SECTION 11. Administrative Agent.  The Borrowers acknowledge and agree that
JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the
Credit Agreement, will serve as Administrative Agent under the Credit Agreement
as amended by this First Amendment.

SECTION 12. Governing Law; Waiver of Jury Trial; Jurisdiction.  THIS FIRST
AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
FIRST AMENDMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. The provisions of Sections 9.10(b),  9.10(c),  9.10(d)
and 9.11 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis.  

SECTION 13. Headings.  Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

SECTION 14. Counterparts.  This First Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be

6

 

 

--------------------------------------------------------------------------------

 



deemed to constitute one and the same instrument. Signatures delivered by
facsimile or PDF or other electronic means shall have the same force and effect
as manual signatures delivered in person.

[Remainder of page intentionally left blank.]

 



7

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

 

 

 

 

 

Top Borrower:

 

 

COTIVITI CORPORATION

 

 

By:

/s/Jonathan Olefson

 

 

 

Name: Jonathan Olefson

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

Borrower:

 

 

COTIVITI DOMESTIC HOLDINGS, INC.

 

 

By:

/s/Jonathan Olefson

 

 

 

Name: Jonathan Olefson

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 



[Signature Page to Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Holdings:

 

 

COTIVITI INTERMEDIATE HOLDINGS, INC.

 

 

By:

/s/Jonathan Olefson

 

 

 

Name: Jonathan Olefson

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 



[Signature Page to Amendment]

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Subsidiary Guarantors:

 

 

COTIVITI, LLC 

 

 

COTIVITI USA, LLC

 

 

COTIVITI INVESTMENTS, LLC

 

 

By:

/s/Jonathan Olefson

 

 

 

Name: Jonathan Olefson

 

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 



[Signature Page to Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

/s/ Dawn Lee Lun

 

 

 

Name:Dawn Lee Lun

 

 

 

Title: Executive Director

 

 

JPMORGAN CHASE BANK, N.A., as Replacement Lender

 

 

By:

/s/ Dawn Lee Lun

 

 

 

Name: Dawn Lee Lun

 

 

 

Title: Executive Director

 

 



[Signature Page to Amendment]

 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I

 

INITIAL TERM B  LENDER CONSENT TO
FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

 

 

 

[NAME OF INITIAL TERM B  LENDER], as an Initial Term B  Lender

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[For Initial Term B  Lenders requiring a second signature block]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

PROCEDURE FOR INITIAL TERM B  LENDERS:

 

The above-named Initial Term B  Lender elects to:

 

OPTION A  – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING INITIAL TERM  B
 LOANS: ☐ Consent and agree to this First Amendment and agree to continue as an
Initial Term B  Lender with respect to its entire outstanding principal amount
of Initial Term B Loans under the Credit Agreement after giving effect to the
First Amendment, or a lower principal amount as reasonably determined by the
Lead Arranger.  

OPTION B – CONSENT TO AMENDMENT ONLY: ☐ Consent to the First Amendment and agree
to sell and assign its entire outstanding principal amount of Initial Term B
 Loans under the Credit Agreement after giving effect to the First Amendment, or
a lower principal amount as reasonably determined by the Lead Arranger, to the
Replacement Lender pursuant to the Master Assignment.

 

 

 



Annex I

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX II

 

FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

FOR COTIVITI CORPORATION.
CREDIT AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and JPMorgan Chase
Bank, N.A. (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the First Lien Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
each Assignor, subject to and in accordance with the Standard Terms and
Conditions and the First Lien Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of the
applicable Assignor’s rights and obligations in its capacity as a Term Lender
under the First Lien Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the principal amount of
Initial Term  B Loans identified opposite such Assignor’s name in the table set
out in Section 6 below under the caption “Aggregate Amount of Initial Term  B
Loans held immediately prior to the First Amendment Effective Date” and (ii) to
the extent permitted to be assigned under applicable Requirements of Law, all
claims, suits, causes of action and any other right of the applicable Assignor
(in its capacity as a Term Lender) against any Person, whether known or unknown,
arising under or in connection with the First Lien Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Upon the assignment by each Assignor
of all of such Assignor’s rights and obligations under the First Lien Credit
Agreement immediately prior to the First Amendment Effective Date pursuant to
this Assignment and Assumption, such Assignor shall cease to be a party thereto
but shall continue to be entitled to the benefits of Sections 2.15,  2.16,  2.17
and 9.03 of the First Lien Credit Agreement with respect to facts and
circumstances occurring on or prior to the Effective Date identified below and
subject to its obligations hereunder and under Section 9.13 of the First Lien
Credit Agreement.  Such sale and assignment is (i) subject to acceptance and
recording thereof in the Register by the Administrative Agent pursuant to
Section 9.05(b)(v) of the First Lien Credit Agreement, (ii) without recourse to
the applicable Assignor and (iii) except as expressly provided in this
Assignment and Assumption, without representation or warranty by the applicable
Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain First Amendment to Credit Agreement dated as of April  7, 2017 (the
“First Amendment”), by and among the Borrowers, Holdings, certain subsidiaries
of the Top Borrower, the Required Lenders, the Replacement Lender and the
Consenting Lenders referred to therein, the Administrative Agent, it shall be
deemed to have consented and agreed to the First Amendment.



A-II-1

 

 

--------------------------------------------------------------------------------

 



1.Assignor:Each person identified in the column entitled “Assignor” in the table
set out in Section 6 below.

2.Assignee:JPMorgan Chase Bank, N.A.

3.Borrowers:  (i) Cotiviti Corporation and (ii) Cotiviti Domestic Holdings,
Inc..

4.Administrative Agent:  JPMorgan Chase Bank, N.A., as administrative agent
under the First Lien Credit Agreement

5.First Lien Credit Agreement:  That certain Amended and Restated First Lien
Credit Agreement, dated as of September 28, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified and in effect on the date
hereof, the “First Lien Credit Agreement”), by and among, inter alios,  Cotiviti
Intermediate Holdings, Inc., a Delaware Corporation, as Holdings, Cotiviti 
Corporation, a Delaware Corporation, as the Top Borrower, and the other Borrower
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., in its capacities as the swingline lender and as administrative
agent and collateral agent for the Lenders.

6.Assigned Interest1:

ASSIGNOR

Aggregate Amount of Initial Term B  Loans held immediately prior to the First
Amendment Effective Date

Aggregate Amount of Initial Term  B Loans held immediately following to the
First Amendment Effective Date

CUSIP Number

 

$

$-

 

 

$

$-

 

 

Effective Date:  [  ]

7.THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY DISQUALIFIED
INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE TOP BORROWER OR, TO
THE EXTENT THE TOP BORROWER’S CONSENT IS REQUIRED UNDER SECTION 9.05 OF THE
FIRST LIEN CREDIT AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL AND VOID, AND,
IN THE EVENT OF ANY SUCH ASSIGNMENT (AND ANY ASSIGNMENT TO ANY AFFILIATE OF ANY
DISQUALIFIED INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND)), ANY BORROWER SHALL
BE ENTITLED TO PURSUE THE REMEDIES DESCRIBED IN SECTION 9.05 OF THE FIRST LIEN
CREDIT AGREEMENT.

[Signature Page Follows]

--------------------------------------------------------------------------------

1



Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by the
Administrative Agent to reflect calculation of amounts and percentages of
assignments.

 

 



A-II-2

 

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

□ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I) REPRESENTS
AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS NOT AN
AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND (II) ACKNOWLEDGES THAT
ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED INSTITUTION (OTHER THAN A
BONA FIDE DEBT FUND) SHALL BE SUBJECT TO SECTION 9.05 OF THE FIRST LIEN CREDIT
AGREEMENT.

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Consented to:

 

 

COTIVITI Corporation,

 

 

as the Top Borrower

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



A-II-3

 

 

--------------------------------------------------------------------------------

 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the First Lien Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto (other
than this Assignment and Assumption) or any collateral thereunder, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Top Borrower, any of its Restricted Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Top Borrower, any of its Restricted
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
First Lien Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the First Lien Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the First
Lien Credit Agreement and the other Loan Documents as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder and (iv) it has received a copy of the First Lien Credit Agreement
and the Intercreditor Agreement, together with copies of the most recent
financial statements referred to in Section 4.01(c) or the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has examined the list of Disqualified Institutions and
it is not (A) a Disqualified Institution or (B) an Affiliate of a Disqualified
Institution and (vi) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17 of the First Lien Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the First
Lien Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



ANNEX II-1

 

--------------------------------------------------------------------------------

 



3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.  This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be construed in accordance
with and governed by the laws of the State of New York.

 

 

ANNEX II-2

 

--------------------------------------------------------------------------------